DETAILED ACTION
	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 5, 2021 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 5, 2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

	Response to Amendment
Claims 1-3 have been amended changing the scope and contents of the claim. 
Claim 20 is noted as amended on the claim set from 11/05/2021, however when compared to the claim set from 8/02/2021 there are no amendments made.

Objections to the specification for minor informalities

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 and 13-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 2 is objected to because of the following informalities:  
Claim 2 is objected to as being unclear. Claim 2 states, “which reconstructs an at least three-dimensional discrete data record from a plurality of two-dimensional projections of the at least three-dimensional data record” which remains unclear how you reconstruct a 3D discrete data record, from 2D projections of the same data record being reconstructed. The examiner will interpret this as reconstructing a 3D data set from a 2D data set.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-14, 20-21, 23-24, and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2018/0374209 to Patil et al. (hereinafter Patil), and further in view of U.S. Publication No. 2013/0046176 to Mistretta et al. (hereinafter Mistretta) and further in view of a machine translation of CN 107847209 (hereinafter CN ‘209).
Regarding independent claim 1, Patil discloses a computer-implemented method (Abstract, “in some aspects, to a multilevel and a multi-channel frame work for segmentation using model-based or "shallow" classification (i.e. learning processes such as linear regression, clustering, support vector machines, and so forth) followed by deep learning.”) for providing at least one of a constraint image data record (paragraph 0056, “The resulting threshold slices are stacked (block 320) to obtain the 3D bone mask volume, which may then be output (block 324) either for display or for use in generating a bone-free volume;” figure 5, element 324, and figure 4, element 212; the constraint in this case is being interpreted as the fact that the image can only have material that is not bone), the computer- implemented method comprising:
receiving first X-ray projections of an examination volume in respect of a first X-ray energy (Paragraph 0025, “In accordance with this approach, the trained network may receive as inputs co-registered multi-channel acquisition data, such as images corresponding to different X-ray energies or spectra, and may perform multi-scale tissue classification based on this input data”);
receiving second X-ray projections of the examination volume in respect of a second X-ray energy (Figure 5, element 250; Paragraph 0020, “In an implementation, a multi-channel (e.g., dual energy, multi-energy, or multi-modality) input is envisioned;”), the second X-ray energy differing from the first X-ray energy (Paragraph 0031, “In one embodiment, the X-ray source 112 is a dual-or multi-energy X-ray source capable or alternately emitting radiation at two or more energy spectra (e.g., a high- and low-energy spectrum) during an imaging operation so as to obtain multi-spectral X-ray transmission data capable of being processed to derive material or energy specific  image data.”);
determining a multienergetic real image data record of the examination volume based upon the first X-ray projections received and the second X-ray projections (Figure 4, elements 210 and 212; par. 0047: “…the convolutional network 50 receives multi-channel inputs 210 in the form of a set of 2D slices or images at different X-ray spectra”; par. 0048: “…to a single channel output map 212, corresponding to a bone image or bone probability map”);
selecting first voxels of the multienergetic real image data record, based upon the multienergetic real image data record determined (Paragraph 0055, “The low-resolution bone mask is used to crop (block 290) patches from the high-resolution volume that correspond to the low resolution bone mask;” A group of voxels are cropped to patches, from a larger set of voxels is interpreted as selecting first voxels from the multienergetic real image data record);
providing the at least one of the constraint image data record and the difference image data record based upon the second voxels selected (figure 5, elements 310 and 324).
Patil fails to explicitly disclose as further recited, however Mistretta discloses a computer implemented method of providing a difference image data record (figure 4, elements 111 and 115).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Mistretta in order to generate a series of time and energy subtracted 3D volume reconstructions.
Patil and Mistretta in the combination as a whole fail to explicitly disclose as further recited. However, CN 209 discloses selecting second voxels of the multienergetic real image data record (page 3, “For spectral CT or multi-energy CT, distribution of the HU may include large scale and dual-mode or multi-mode distribution. dual-mode distribution reflects the tissue and highlighting or comparison of different material, such as iodine, calcium and so on.”), based upon the first X-ray projections received and the second X-ray projections received, the first voxels including the second voxels and the second voxels mapping contrast medium in the examination volume (mapping unit 32 based on the second range 54 of voxels to generate material a particular mask (e.g., iodine material) from the pixel value distribution removing iodine contrast voxels or pixels, and uses the reference range by the first 52 value represents a pixel value distribution in a selected residual value, for example, the remaining WW to 700HU extending from about 100.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of CN ‘209 in order to map pixels within a computed tomography image according to their material value (abstract).
Regarding dependent claim 5, the rejection of claim 1 is incorporated herein. Additionally, Patil in the combination further discloses wherein the selecting of the first voxel is based upon an application of a trained function to the multienergetic real image data record (Figure 5, elements 250, 260, and 284, paragraph 0055, “Using the SVM derived feature set 264, the downsampled volume is processed
to generate (block 284) a low-resolution bone mask. The low-resolution bone mask is used to crop (block 290) patches from the high-resolution volume that correspond to the low-resolution bone mask;” an SVM is read as a trained function).
Regarding dependent claim 6, the rejection of claim 5 is incorporated herein. Additionally, Patil in the combination further discloses wherein the trained function assigns a probability value to a voxel of the multienergetic real image data record (Paragraph 0046, “The output of the fully convolutional network are corresponding 2D slices 200 of single channel bone probability masks (i.e., the elements of the slices (e.g., pixels) are corresponding probabilities that the element correspond to or represents bone;” a convolutional neural network can assign a probability value to voxels), and wherein a probability value of a voxel corresponds to a probability that the voxel maps contrast medium (voxel maps contrast medium is interpreted to be determining that a voxel is or is not contrast as opposed to another material; Paragraph 0046, “The slices may be threshold processed based on a specified threshold probability (e.g., 50%, 75%, 85%, 90%, 95%, and so forth) to derive a series or set of bone masks 202 where each element is assigned as bone or not bone.”).
Regarding dependent claim 7, the rejection of claim 6 is incorporated herein. Additionally, Patil in the combination further discloses wherein the selecting of the first voxels is based upon a comparison of a probability value of voxels with a threshold value (Paragraph 0046, “The slices may be threshold processed based on a specified threshold probability (e.g., 50%, 75%, 85%, 90%, 95%, and so forth) to derive a series or set of bone masks 202 where each element is assigned as bone or not bone.”).
Regarding dependent claim 8, the rejection of claim 1 is incorporated herein. Additionally, Mistretta in the combination further discloses wherein the determining of the multienergetic real image data record includes an at least three-dimensional reconstruction (figure 4, elements 111, and 113) of the first X-ray projections (figure 4, element 110L) and the second X-ray projections (figure 4, elements 110H).
Regarding dependent claim 9, the rejection of claim 1 is incorporated herein. Additionally, Mistretta in the combination further  discloses wherein at least one of: during the recording of the first X-ray projections, the examination volume includes contrast medium and, during the recording of the second X-ray projections, the examination volume includes contrast medium (Paragraph 0014, “obtaining a contrast low energy time resolved series of image projections of a region of interest in a subject taken at the first energy level in the presence of a contrast agent; obtaining a contrast high energy time resolved series of image projections of a region of interest in a subject taken at the second energy level in the presence of a contrast agent”).
Regarding dependent claim 10, the rejection of claim 1 is incorporated herein. Additionally, Mistretta in the combination further discloses wherein the first X-ray projections and the second X-ray projections have been recorded simultaneously (Paragraph 0025, “Some embodiments include obtaining corresponding high energy and low energy image projections substantially simultaneously”).
Regarding dependent claim 11, the rejection of claim 1 is incorporated herein. Additionally, Mistretta in the combination further discloses wherein the first X-ray projections are recordings of a first X-ray source and are recordings of a first X-ray detector, and wherein the second X-ray projections are recordings of a second X-ray source and are recordings of a second X-ray detector (Figure 3, Paragraph 0068, “FIG. 3 shows a bi-plane type imaging system employing two rotating source-detector pairs 104 and 106 each operated at different energies (as shown 60 and 125 kVp ).”).
Regarding dependent claim 12, the rejection of claim 11 is incorporated herein. Additionally, Mistretta in the combination further discloses wherein a biplanar X-ray device includes the first X-ray source, the second X-ray source, the first X-ray detector and the second X-ray detector (Figure 3, Paragraph 0068, “FIG. 3 shows a bi-plane type imaging system employing two rotating source-detector pairs 104 and 106 each operated at different energies (as shown 60 and 125 kVp ).”).
Regarding dependent claim 13, the rejection of claim 1 is incorporated herein. Additionally, Mistretta in the combination further discloses wherein each of the first X-ray projections is an X-ray projection of the examination volume in respect of a projection direction from a first projection angle region, wherein each of the second X-ray projections is an X-ray projection of the examination volume in respect of a projection direction from a second projection angle region, and wherein the first (Figure 3; as seen in figure 3, the angles at which the deteectors and source are at (and passing through an examination volume) would be different).
Regarding dependent claim 14, the rejection of claim 13 is incorporated herein. Additionally, Mistretta in the combination further discloses wherein the first projection angle region and the second projection angle region are disjoint (Paragraph 0060, “During a scan the x-ray source assembly 12 and detector array assembly 14 are rotated about the system isocenter 36 to acquire x-ray attenuation projection data from different angles;” Further at figure 3, one can see the angles of the images taken would not overlap, and hence are disjoint).
Regarding dependent claims 15, 28, and 29, the rejection of claim 13 is incorporated herein. Additionally, Mistretta, Patil and CN ‘209 in the combination as a whole fail to explicitly disclose wherein an overlap of the first projection angle region and the second projection angle region comprises at least 50%, 75%, and 90% respectively, of at least one of the first projection angle region and the second projection angle region. However, Mistretta in the combination further discloses, “The gantry enables the x-ray source 12 and detector 14 to be oriented in different positions and angles around a patient disposed on a table 16, while enabling a physician access to the patient (paragraph 0057)” and, “During a scan the x-ray source assembly 12 and detector array assembly 14 are rotated about the system isocenter 36 to acquire x-ray attenuation projection data from different angles (paragraph 0060).” Thus, scanning from 
Regarding independent claim 20, the references and analysis of claim 1 apply directly since the method of claim 1 corresponds substantially to the system of claim 20. Additionally, Patil in the combination further discloses a provision system for providing at least one of a constraint image data record and a difference image data record (see analysis of claim 1), comprising:
an interface, the interface being configured to receive first X-ray projections of an examination volume in respect of a first X-ray energy and being configured to receive second X- ray projections of the examination volume in respect of a second X-ray energy, the second X-ray energy differing from the first X-ray energy (Figure 2, element 124, paragraphs 0033-0034, “In the depicted embodiment, the system controller 124 acquires the signals (i.e. X-rays) generated by the detector using a data acquisition system 128.”); 
and a computer unit (Paragraph 0039, “the processing component 130 and operator workstation 140 may be coupled to other output devices, which may include standard or special purpose computer monitors and associated processing circuitry”).
Regarding dependent claim 21, the rejection of claim 20 is incorporated herein. Additionally, Patil in the combination further discloses an X-ray device comprising the provision system of claim 20 (figure 2, elements S, P, D and 126; see also analysis of claim 20).
Regarding dependent claim 23, the rejection of claim 1 is incorporated herein. Additionally, Patil in the combination further discloses a non-transitory computer program product storing a computer program, directly loadable into a memory of a provision system, including program portions to carry out the method of claim 1 when the program portions are executed by the provision system (Paragraph 0009, “In an additional embodiment, one or more non-transitory computer-readable media encoding processor-executable routines are provided. In accordance with this embodiment, the routines, when executed by a processor, cause acts to be performed;” see also analysis of claim 1).
Regarding dependent claim 24, the rejection of claim 1 is incorporated herein. Additionally, Patil in the combination further discloses a non-transitory computer-readable storage medium storing program portions, readable and executable by a provision system, to carry out the method of claim 1 when the program portions are executed by the provision system (Paragraph 0009, “In an additional embodiment, one or more non-transitory computer-readable media encoding processor-executable routines are provided. In accordance with this embodiment, the routines, when executed by a processor, cause acts to be performed comprising: … wherein the trained neural network outputs a set of two or more-dimensional single-channel bone ( or other tissue) maps;” see also analysis of claim 1).
Regarding dependent claim 30, the rejection of claim 14 is incorporated herein. Additionally, Patil in the combination further discloses a non-transitory computer program product storing a computer program, directly loadable into a training memory of a training system, including program portions to carry out the method of claim 14 when the program portions are executed by the training system (Paragraph 0009, “In an additional embodiment, one or more non-transitory computer-readable media encoding processor-executable routines are provided. In accordance with this embodiment, the routines, when executed by a processor, cause acts to be performed comprising: … wherein the trained neural network outputs a set of two or more-dimensional single-channel bone ( or other tissue) maps;” see claim 14).
Regarding dependent claim 31, the rejection of claim 14 is incorporated herein. Additionally, Patil in the combination further discloses a non-transitory computer-readable storage medium storing program portions, readable and executable by a training system, to carry out the method of claim 14 when the program portions are executed by the training system (Paragraph 0009, “In an additional embodiment, one or more non-transitory computer-readable media encoding processor-executable routines are provided. In accordance with this embodiment, the routines, when executed by a processor, cause acts to be performed;” see claim 14).

Claims 2-4 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Patil further in view of Mistretta, further in view of CN ‘209, and further in view of a machine translation of CN 108022272 (hereinafter CN ‘272).
Regarding dependent claim 2, the rejection of claim 1 is incorporated herein. Additionally, Patil in the combination further discloses wherein the selecting of the second voxels is based upon a discrete tomography algorithm (Figure 5, elements 250, 284, 310; In element 250, a volume is input (which could be a polyenergetic data set), which proceeds throughout the process shown in Figure 4 to then be down sampled, and eventually element 310 is completed, which suggests that the second voxels are based in part on a polyenergetic reconstruction algorithm ). 
Patil, Mistretta, and CN ‘209 in the combination as a whole fail to explicitly disclose as further recited. However, CN ‘272 discloses wherein the selecting of the second voxels is based upon a discrete tomography algorithm which reconstructs an at least three-dimensional discrete data record from a plurality of two-dimensional projections of the at least three-dimensional data record (page 2, “through the standard reconstruction algorithm from the series of the projection with different angles to reconstruct tomographic volume data set. X-ray tomography system usually the tomography volume presented in tomographic volume data set, two-dimensional cross-sectional image or "slice";” page 3, “First, the original projection is considered baseline projection. using a sample baseline projection, the method can be, for example, a reconstruction algorithm to generate a sample through the standard filtered back projection/ - Wispry - (FBP/FDK) baseline tomographic volume data set. Secondly, from the baseline tomographic volume data selecting of high Z metal creating segmentation of high Z metal volume data set. then through the division of high Z metal volume data set forward projection generation associated with only high Z metal projection set, that is to say, creating a forward projection of high Z metal projection. high volume data of the high Z projection and partitioning of the set associated with the thickness of the high Z elements divided for each projection angle.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of CN ‘272 in order to remove artifacts within x-ray CT associated with beam hardening (abstract).
Regarding dependent claim 3, the rejection of claim 1 is incorporated herein. Additionally, Patil in the combination further discloses wherein the selecting of the second voxels is based upon a polyenergetic reconstruction algorithm (Figure 5, elements 250, 284, 310; In element 250, a volume is input (which could be a polyenergetic data set), which proceeds throughout the process shown in Figure 4 to then be down sampled, and eventually element 310 is completed, which suggests that the second voxels are based in part on a polyenergetic reconstruction algorithm ). 
CN ‘272 in the combination discloses a polyenergetic reconstruction algorithm that takes into account non-linear energy-dependent x-ray attenuation of a material (abstract, “based on the metal of each projection angle of the thickness of each projection angle and the X-ray attenuation from the divided high-volume data set generating high -Z projection set, the set of normalized, and then using the tomographic volume data set of low Z projection and high projection set constructing correction;” page 7, “The µ (E) is a nonlinear function of the energy E, the polychromatic X-ray source to transmit x-ray
can not satisfy the line integral requirement of CT reconstruction algorithm. µ high-energy less than µ, low-energy means that the material relative to the high-energy x-ray absorption " more " low-energy x-rays”).
Regarding dependent claim 4, the rejection of claim 3 is incorporated herein. Additionally, Patil fails to explicitly disclose wherein the polyenergetic reconstruction algorithm classifies voxels as contrast medium voxels or as metal voxels, wherein a contrast medium voxel maps contrast medium in the examination volume, and wherein a metal voxel maps metal in the examination volume. In contrast, Patil in the combination discloses methods of classifying pixels within an image into bone or not bone; “The output of the fully convolutional network are corresponding 2D slices 200 of single channel bone probability masks (i.e., the elements of the slices (e.g., pixels) are corresponding probabilities that the element correspond to or represents bone (paragraph 0046)” and, “The slices may be threshold processed based on a specified threshold probability (e.g., 50%, 75%, 85%, 90%, 95%, and so forth) to derive a series or set of bone masks 202 where each element is assigned as bone or not bone (paragraph 0046).” Thus, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to apply a similar method to other compounds (metal and contrast) as claimed, and such modification is within the teaching scope of Patil to achieve a desirable effect.
Regarding dependent claim 26, the rejection of claim 2 is incorporated herein. Additionally, the references and analysis of claim 3 apply directly. 
Regarding dependent claim 27, the rejection of claim 26 is incorporated herein. Additionally, the references and analysis of claim 4 apply directly. 

Allowable Subject Matter
Claim 15, 28, and 29 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior arts of record teach methods of analyzing various projection angle regions in relation to form constraint image data records, and potential overlaps as noted in the previous Office Actions. However, upon reconsideration, it appears the . 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Courtney J. Nelson whose telephone number is (571)272-3956.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 
/COURTNEY JOAN NELSON/Examiner, Art Unit 2668                                                                                                                                                                                                        
/VU LE/Supervisory Patent Examiner, Art Unit 2668